Citation Nr: 0325114	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for incontinence and 
impotence.  

2.	Entitlement to an increased rating for hypertension with 
headaches and dizziness, currently evaluated as 10 
percent disabling.  

3.	Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On August 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA medical 
examination to assess the current manifestations of the 
veteran's service-connected hypertension with headaches, 
blackouts, and dizziness.  The examiner must review the 
veteran's claims file, and after conducting a clinical 
examination, offer an opinion as to whether the veteran 
has headaches that are attributable to his service-
connected hypertension.  With respect to those headaches 
that are determined to be the result of service-
connected hypertension, the examiner must respond to 
each of the following items:
a.	Does the veteran suffer from very frequent 
completely prostrating and prolonged attacks, 
productive of severe economic inadaptability?  
b.	Does the veteran suffer from characteristic 
prostrating attacks occurring on an average of once 
a month over the last several months?  
c.	Does the veteran suffer from prostrating attacks 
averaging one in two months over the last several 
months?
In addition, with respect to the severity of the 
veteran's hypertension, the examiner must respond 
to each of the following items:  
d.	Does the vetera have diastolic pressure 
predominantly 130 or more? 
e.	Does the veteran have diastolic pressure 
predominantly 120 or more?  
f.	Does the veteran have diastolic pressure 
predominantly 110 or more; 
g.	Does the veteran have systolic pressure 
predominantly 200 or more;      
h.	Does the veteran have diastolic pressure 
predominantly 100 or more; 
i.	Does he require continuous medication for control 
of his blood pressure?  
2.	The RO should also arrangements with the appropriate VA 
medical facility for the veteran to be afforded a VA 
medical examination to determine the nature and etiology 
of any urinary incontinence or impotence the veteran 
has.  The examiner must review the veteran's claims 
file, and after conducting a clinical examination, offer 
an opinion as to whether the veteran suffers from 
impotency and urinary incontinence, and if so, to offer 
an opinion as to the etiology of such disability.  
Specifically, the examiner must state a medical opinion 
in response to the following question:
Does the veteran have incontinence or impotence 
that is due to any VA prescribed medication for 
hypertension or any other service-connected 
disability?  
3.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA medical 
examination to determine whether the veteran's service-
connected disabilities render him unable obtain or 
retain gainful employment.  The examiner must review the 
claims file, and offer an opinion as to whether the 
veteran is incapable of obtaining or retaining gainful 
employment as a result of his service-connected 
disabilities only.  Disabilities for which service 
connection is not in effect are not to be considered in 
making such an assessment.  
4.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





